1. Zimbabwe, in particular the case of Farai Maguwu
The next item is the debate on seven motions for resolutions on Zimbabwe, in particular the case of Farai Maguwu.
author. - (FI) Madam President, human rights violations in Zimbabwe have been discussed before by this Parliament. Unfortunately, once again we are forced to address them. This time it is the case of the human rights activist Farai Maguwu. He is simply a prisoner of conscience. He has been arrested and imprisoned for standing up for the human rights of others and then providing the media with information on human rights in the country.
The European Parliament is appealing for his release and for all human rights violations in Zimbabwe to be investigated and, obviously, ended. This case is especially blatant and, being so, particularly unpleasant, in that someone who stands up for the human rights of others himself has to suffer.
Madam President, behind the Farai Maguwu case lies the whole issue of diamond mining.
Zimbabwe is a voluntary member of the Kimberley Process, which allows signatories to sell diamonds on the international market provided that this trade does not finance armed conflict. However, during the meeting on the Kimberley Process held on 20-21 June in Tel Aviv, the participants were unable to reach an agreement on the following question: should human rights not be integrated into the Kimberley Process too? Several international NGOs have condemned human rights violations in Zimbabwe's diamond mines, violations perpetrated by the security services. One of their informers was Farai Maguwu, the Director of the Centre for Research and Development on human rights, based in Manicaland. That is why Mr Maguwu was arrested on 3 June and why, since then, he has been detained in very difficult conditions, having allegedly breached state security provisions. This is clearly unacceptable.
With this resolution we are calling for the immediate release of the prisoner, the demilitarisation of mining, the inclusion of human rights clauses in the Kimberley Process, and the redistribution of diamond wealth to the people, for example through a dedicated sovereign fund.
We also call on the Commission and the Council to be extremely vigilant as regards issues of good governance and democracy in Zimbabwe and in the dialogue that we are having with this country, which has been characterised by its insufficient progress.
author. - (NL) Madam President, we are dealing with two issues here or, to be precise, one person and one issue. First of all, we are dealing with Farai Maguwu, a human being and a human rights activist, who was arrested in Zimbabwe and then badly mistreated in prison. Secondly, we are dealing with the strange role that the monitor of the Kimberley Process has played. This monitor is supposed to oversee the situation in Zimbabwe and yet he has actually established contacts with the Zimbabwean Government and used information which he received from Mr Maguwu, and thus put Mr Maguwu in an awkward position. Ultimately, then, we are also dealing with the Kimberley Process itself.
In my previous role as lobbyist for development organisations, I participated in the negotiations to bring this system in. It has proven to be a successful system. It has cut off, or decreased the amount of, finance for the wars in Congo, Angola, Sierra Leone and Liberia raised through the sale of diamonds. However, we are now running the risk of the Kimberley system being used to legitimise another practice, and that is human rights violations by regimes. They are not covered by this resolution and that is why we are demanding an amendment. This resolution by Parliament sends out the message that conflict diamonds, or blood diamonds, are all there is to it. After all, all diamonds are mined in appalling conditions. That would be an enormous step forward, because that would enable us to denounce not only the situation in Zimbabwe, but also the already longstanding human rights abuses by the Angolan regime against the Lunda. So far, we have had no success on that score, because the Kimberley system is a collaboration of countries which take a dim view of other countries interfering in their home affairs. However, this signal from the European Parliament could be the first in a series of signals that bring about change there.
Madam President, firstly I will say that, compared to this morning, there is finally a little peace and tranquillity in this House!
Ladies and gentlemen, I supported the resolution on the human rights situation in Zimbabwe, and in particular the case of Farai Maguwu, because our Parliament cannot remain silent in the face of the violations of human rights and fundamental freedoms perpetrated in Zimbabwe for several decades now.
The Director of the Centre for Research and Development, Farai Maguwu, was arrested by the authorities in his country after condemning the human rights violations in the diamond fields. In doing so he was merely exercising his right to freedom of expression and his right to seek information on human rights and fundamental freedoms as a whole. Parliament is calling for his release and for Zimbabwe to respect political rights and fundamental freedoms, in order to allow civil society to express itself without fear.
Furthermore, Zimbabwe must scrupulously adhere to the commitments it made on diamond production in the context of the Kimberley Process, so as to escape the vicious circle of financing armed conflict.
Madam President, the Chamber is quiet, I would say perhaps a little too quiet, and I for one regret that there are not more of us interested in these issues. To say that the situation in Zimbabwe is tragic is unfortunately an understatement. It is tragic as regards the economy, society and above all democracy, the rule of law and respect for human rights. The last elections took place in a climate of fear. The arrest of Farai Maguwu, the Director of the Centre for Research and Development, following an interview with Mr Chikane, a monitor for the Kimberley Process, is therefore, unfortunately, just one more episode to add to the long list of human rights abuses in that country.
The mining conditions in the Marange diamond fields are particularly dreadful: forced labour, torture, contraband, even murders; everything is under military control and done for the benefit of Mr Mugabe's friends. Time and again these conditions have been condemned by NGOs, including that of Mr Maguwu. This is why it is so surprising that Mr Chikane tabled a positive report concluding that mining at the site meets the requirements laid down by the Kimberley Process. The intersessional meeting in Tel Aviv failed to reach a decision on the follow-up to this report. Commissioner, can you confirm for us that, in the absence of consensus among the Member States, the European Union has indeed opposed the resumption of legal diamond exports from Zimbabwe; that it will continue to do so at the St Petersburg conference; that it will fight for the extension of the Kimberley Process to include respect for all human rights; and that it will do everything in its power to ensure that Member States take the measures necessary to prevent the import of diamonds from Zimbabwe, while such a situation prevails there? Can you help us understand the reasoning behind Mr Chikane's decision to give the green light, when it seems that some of the notes in his dossiers have been seized by secret service agents?
The European Union is the main contributor of humanitarian aid to Zimbabwe. Its attitude in this matter must therefore be exemplary. It must maintain its positions. Can you tell us what the position of the European Union will be in St Petersburg?
author. - Madam President, since being elected in 1999, I have done my utmost to galvanise opposition from this Parliament to the massive catalogue of injustice that Mugabe and his henchmen have inflicted on the people of Zimbabwe. I have to say this is one area where this House speaks with one voice.
Today we are discussing the systematic abuse of workers in the diamond fields of Zimbabwe by government security forces. Zimbabwe is a full member of the Kimberley Process, the informal body that governs the global trade in rough diamonds and which so far has taken little action to stop such abuses. I call on the Kimberley Process to consider tough measures against Zimbabwe for non-compliance and I join the condemnation of the recent arrest of Farai Maguwu, a man of conscience, who dared to expose the violence perpetrated by the Zimbabwean security forces at Chiadzwa.
The Zimbabwean Government must immediately release Mr Maguwu and, for that matter, all other political prisoners, and we should recall that the right to free speech was one of the main commitments made by all parties in last year's global political agreement. At the moment the basic medical and food needs of a large section of the Zimbabwean population are met by international aid. The Zimbabwean Government should use the substantial revenue that diamond mining is likely to generate to create a diamond trust fund to kick-start the economy and to provide the health, education and social funding currently provided by international donors.
Regrettably, Zimbabwe still has a long way to go before we can say that its people live in freedom and democracy and under a respected rule of law. It is time for a dramatic change and the EU and the countries of southern Africa should be bringing more pressure to bear to bring about good governance in Zimbabwe.
on behalf of the PPE Group. - (DE) Madam President, the fact that Farai Maguwu was arrested on account of his publication of information on the conditions in the diamond fields of Marange shows who has the real power and where the true holders of power in Zimbabwe are to this day, and that the Government of National Unity, this forced coalition government, in fact only exercises power in the old part, namely in the area where those who are supported by Mr Mugabe live.
For this reason, I think it is important for us to continue to denounce these conditions and, as the European Union, continue to maintain our black list of those who continue to suppress the people in Zimbabwe.
For it is those who arrested Farai Maguwu who are at the same time profiting from the diamond mining and who are pocketing the sales revenue for themselves and not making it available to the people via the country's budget. I therefore hope that we will denounce this situation with a very broad majority and that both the EU and Southern Africa will finally call for an end to these conditions.
on behalf of the S&D Group. - Madam President, things have improved in Zimbabwe but sadly they have not improved enough. We have seen the crackdown on Mr Maguwu and on other human rights defenders. We have also seen the closure and the arrest of lesbian, gay and bisexual people engaged in HIV prevention and advice.
If I stand up and speak as an Englishman, they will dismiss it. As Europeans, they will dismiss us. But let me say the obvious to the African countries: you know what is happening in Zimbabwe is wrong. Unless you do something about it collectively, you will lose any moral authority in the continent and in the world. We talk about Africa being in your hands, and the future of Africa being in your hands. To stand back and do nothing while people are arrested because they seek to expose human rights breaches and to defend ordinary women and men, to do nothing, Africa, is to be complicit.
Madam President, we are always looking for effective ways to influence countries which are outside the European Union - influence which would bring about a change and a decision to uphold human rights. These ways should never affect the population or humanitarian aid, but we must seek an intelligent way of putting pressure on the regime of President Mugabe which would mean that situations such as that of Farai Maguwu will never happen again.
On the issue of the protection of human rights, this is a question of our fundamental credibility. Here, we must say clearly 'Yea, yea; Nay, nay'. Human rights are being upheld or they are not. We must not content ourselves with small advances. I have the impression that in some of the speeches there was an element of satisfaction with small advances. We have said clearly: the government of President Mugabe does not have any legitimacy and its actions are worthy of condemnation - and we should say this most explicitly.
(RO) I too wish to join those who have called in this Chamber for the immediate release of Farai Maguwu. We must condemn the detention conditions he has been subjected to, as well as the failure to respect his basic human rights during the proceedings.
As you are aware, the role of civil society organisations is essential, not only to ensure the success of the Kimberley Process, but also to safeguard democracy in Zimbabwe in general.
However, this country cannot make progress along the road to democracy if human rights activists are forced to keep silent when the international media as well highlight violations that have been committed.
I would also like to stress that the Zimbabwean authorities are duty-bound to investigate impartially human rights violations committed in the diamond fields and to bring those responsible for these actions to justice. The keyword in this case is transparency. Zimbabwe's citizens have the right to be informed, which means that the authorities must fulfil the commitments they have made voluntarily as part of the Kimberley Process.
(PT) The case of Farai Maguwu illustrates the brutal repression in Zimbabwe and also the need to extend the scope of the Kimberley Process. Diamonds should not only be certified as free of war crimes, but also of violations against human rights, including those perpetrated by exploitative countries and companies.
The exploitation of diamonds has a role to play in combating poverty and achieving the Millennium Development Goals. According to Global Witness, in 2008 Africa exported USD 393 billion worth of petroleum and minerals, which corresponds to nine times the total amount of aid that the continent received. The fair use of natural resources for the benefit of local people can be crucial in strengthening the rule of law, in promoting social responsibility among companies and, therefore, in guaranteeing human rights.
In this sense it is vital that the European Union adopts mechanisms to combat corruption in the exploitation of minerals, as several Members have argued, particularly through the petition online at www.stopcorruption.eu, which I would like to invite everyone to sign.
(DE) Madam President, I am very pleased that the Maguwu case has been raised today, as it is only the tip of the iceberg, and as we so beautifully put it: the rot starts at the top. Robert Mugabe, once a politically skilled fighter for the rights of the black population, is today a brutal dictator and responsible for the collapse of the economy, famines and political terror in his country.
His land reform, which started chaotically, has finally peaked in the expropriation of the white farmers, the country has become a wasteland and 94% of the population is unemployed. At the end of the day, anyone who today arrests activists like Mr Maguwu, threatens them with imprisonment and with torture and also threatens their families, does not meet the criteria that also need to be met in the Kimberley Process.
I agree with the previous speaker that we also need to enshrine the protection of human rights in the Kimberley Process. Instead of making demands and just complaining, we ought to act in a consistent manner and support the other states and impose sanctions in order to put Zimbabwe under pressure, even to the extent of excluding it from the Kimberley Process.
(PL) Madam President, we all know that diamonds can be a blessing, but they can also be a curse. We wish Zimbabwe and its people well, and we want the changes in Zimbabwe to lead one day to a complete and constructive transformation. Today, however, we are talking about someone for whom diamonds may become a curse. Farai Maguwu was arrested on charges of publishing information prejudicial to the state. In fact, this often happens - the authorities in some countries do not understand that their reputation is damaged and degraded by the actions of those who violate human rights, and not by those who expose and publicise such violations. Therefore, the release of Farai Maguwu lies in the interest of Zimbabwe itself, and I hope the authorities will listen to our appeal in this matter.
We know of constructive examples of the use of diamonds for development of the right kind. Botswana is one such case. Therefore, our appeal for the income from diamonds to be used for health care, education and social needs is both justified and feasible.
(RO) The case we are discussing today, involving the arrest and detention of Farai Maguwu well over a month ago, reflects the lack of progress made in Zimbabwe in terms of respect for human rights. It also draws attention to the serious situation in the diamond fields in the eastern part of the country where the army is frequently accused of committing crimes, acts of violence and serious abuses.
During the last 30 years the Mugabe regime has made Zimbabwe bankrupt and turned it into a humanitarian disaster. Blood diamonds are proof of the cynicism displayed by governing circles lacking scruples and respect for their own citizens.
Zimbabwe is violating the standards stipulated by the Kimberley Process Certification Scheme for selling rough diamonds. I believe that it is the European Union's duty to offer more active support to this cooperation body in order to strengthen the moral aspect of the diamond trade in an effort to eliminate the trafficking of diamonds which fund conflicts and armed groups and derive from barbaric exploitation.
We call for the immediate release of Farai Maguwu and we appeal to European diplomacy to consider the option of adopting tough sanctions against the Harare regime in order to make it stop the maltreatment of human rights activists and put an end to the bloody slavery of the diamond fields.
Madam President, it is now less than five weeks since Farai Maguwu was detained by the Zimbabwean authorities. Since then he has been kept in detention in unknown conditions and deprived of his personal rights.
I am happy that this Parliament is united in asking for his immediate release, but I am concerned that his arrest could be a setback to the results of the Tel Aviv meeting and to the Kimberley Process.
As our colleague, Mr Van Orden, mentioned, there is systematic abuse of workers in diamond mines, and the situation in Zimbabwe is very typical, with huge earnings from mineral exports not being reflected in the living conditions of the population, which is kept in poverty and experiences disease. I also agree that African states have an important role to play in improving conditions there. I support dialogue with Zimbabwe by the European Commission on condition that Mr Maguwu be released and the Kimberley Process addressed by the Zimbabwean authorities.
Mr President, in the 30 years since Mugabe took power, Zimbabwe has changed from the breadbasket to the begging bowl of southern Africa. The past decade in Zimbabwe has been characterised by the systematic and deliberate impoverishment of most of Zimbabwe's 12 million people. However, some of Mugabe's cronies, particularly the military chiefs, have become exceedingly rich through control of expropriated farmland and mineral resources.
Farai Maguwu has bravely sought to expose extrajudicial killings and human rights abuses by the army, which controls many of Zimbabwe's diamond mines. Inevitably the wealth from these mines is now bankrolling Mugabe's henchmen. Zimbabwe should therefore be refused readmission to the Kimberley Process. The EU should also seek to tighten and extend targeted sanctions against those in Zimbabwe who have enriched themselves by trading in the so-called blood diamonds. Of course Farai Maguwu, who was exercising his fundamental right to free speech, should be released from detention immediately.
(PL) Madam President, decisions made in 2000, and then approved by the governments of interested states and the international diamond industry in 2003 in Kimberly, were motivated by the worthy idea of ending the trade in blood diamonds. Agreement was reached concerning rebel movements which were using money gained from the sale of diamonds to fund illegal warfare intended to overthrow lawfully elected national authorities. Movements of this type are the cause of the internal destabilisation and conflict which is currently taking place in many countries in Africa.
Therefore, we are disturbed by the reports of violations of human rights and the deaths of many civilians after the army and the police took control of the diamond mine in Marange. We call on the Government of Zimbabwe to apply all necessary measures in accordance with the resolutions of the Kimberly Process to restore the normal operation of the mine. In addition, we condemn the illegal arrests which are being made and demand the release of Farai Maguwu.
(DE) Madam President, ladies and gentlemen, the Kimberley Process is an initiative set up by representatives of governments, the diamond industry and civil society in order to finally put a stop to the international trade in so-called blood diamonds.
Back in 2008, signs of serious breaches of the Kimberley Process rules in the Marange diamond fields in Zimbabwe had already been detected. Farai Maguwu is one of the brave human rights activists who document cases of forced labour, torture and violence in their home country. The government of Zimbabwe voluntarily joined the Kimberley Process; we must insist that the obligations that this entails be fulfilled.
Member of the Commission. - Madam President, I am very grateful for the discussion that is taking place in this Chamber today.
The Tel Aviv intercessional meeting of the Kimberley Process on 21-24 June this year was very heavily clouded by the arrest of Mr Farai Maguwu. The Commission shares the concerns of the European Parliament and has insisted that Mr Maguwu is treated in full respect of his legal right of defence. The EU delegation is monitoring his situation very closely. It is in contact with Mr Maguwu's lawyers, reflecting our local strategy to support human rights defenders and to reinforce their protection.
We have also called on Zimbabwe to reaffirm its commitment to the role of civil society in the Kimberley Process. While the mandate of the Kimberley Process is focused on preventing the trade of conflict diamonds, it is clear that this process cannot operate in a vacuum and ignore human rights concerns. That has been a very strong message conveyed today in this Chamber - all the more so if we recognise that respect for human rights is a principle that underlies the very aim of the Kimberley Process.
Turning to the Tel Aviv meeting itself, the EU supported the continued implementation of the Swakopmund Decision and the joint work plan to bring mining cooperation in Marangwe into compliance with the rules of the Kimberley Process, including application of the so-called supervised export mechanism. We believe that further engagement with Zimbabwe in the framework of the Kimberley Process offers the best chance, not only to ensure technical compliance in the Marangwe mining area with the Kimberley Process, but also to enhance governance in this critical sector of the economy and ultimately to improve the human rights situation in Marangwe.
It is for these reasons that the EU has called on Zimbabwe to maintain a firm commitment to the Kimberley Process and the joint work plan, so that Marangwe diamonds can, at some point, in due course contribute to Zimbabwe's economic development. It is our goal that the participants of the Kimberley Process and Zimbabwe will intensify their efforts in order to forge consensus on this difficult issue, in the spirit of dialogue and cooperation that has always presided over this process.
Finally, it is important that Parliament is informed that, at a meeting with Zimbabwean Ministers representing the Government of National Unity on 2 July, Baroness Ashton, the High Representative and Vice-President, recalled that the implementation of the global political agreement, which addresses our concern about human rights, the rule of law and democratic principles, is key to achieving normalisation of relations with the EU.
As stated earlier, we attach great importance to Zimbabwe's compliance with the rule of law and human rights. This is an issue we have raised on various occasions and in different fora. The Commission finances, and will continue to finance, a wide range of activities in Zimbabwe, in collaboration with civil society organisations. We will continue to seek and support ways to create and sustain an open political environment where human rights and freedoms are fully respected.
With regard to the position of the Commission on trade with diamonds from Zimbabwe, we called for an audit of the existing diamond stockpile before advancing any discussion on the limited resumption of exports. The EU is invited to the closed session of major stakeholders called by the Chair of the Kimberley Process at the margins of the meeting of the World Diamond Council on 14 July in St Petersburg, where we will advance further discussions on that issue.
The debate is closed.
The vote will take place shortly.
Written statements (Rule 149)
in writing. - I join the voices calling for the release of Farai Maguwu. He was arrested for providing information on the Kimberley Process. He turned himself in to the police, after his family members were beaten, arrested, and detained, and staff members of his organisation went into hiding. The arbitrary detention of Mr Maguwu is a message of intimidation that the Government of Zimbabwe is sending to human rights defenders and free citizens in the country, to prevent them from reporting on the realities in Marange. Farai Maguwu must be released from prison immediately. The Government should restore all confiscated computers, files and materials that belong to his organisation, cease the harassment of the organisation's staff, and establish an independent investigation into the circumstances leading to Mr. Maguwu's arrest and detention. The Commission and the Council must address urgently this request to the Government of Zimbabwe and make it a non-negotiable request.